Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.1 Filed 05/21/21 Page 1 of 34

EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
DARYN MALKOWSKI, by and through )
his next friend, CARY MALKOWSKI, ) Civil Action No.
Plaintiff ) Hon.
)
-VS.- )
)
)
ROMULUS COMMUNITY SCHOOLS, )
BARTH ELEMENTARY SCHOOL, )
CHRISTOPHER LEWIS )
SMITH, in his individual )
Capacity, and DAVID THOMPSON )
in his individual capacity )
Defendant )

 

MUSSIN & SCANLAND, PLLC
SCOTT P. MUSSIN (P66748)
JERARD M. SCANLAND (P74992)
Attorney for Plaintiff

13351 Reeck Court, Suite 5
Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com

 

PETITION FOR APPOINTMENT OF
NEXT FRIEND TO THIS HONORABLE COURT

TO THE CLERK OF THIS HONORABLE COURT:
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.2 Filed 05/21/21 Page 2 of 34

Your Petitioner, CARY MALKOWSKI, mother of DM, by and through
Plaintiff's attorneys, MUSSIN & SCANLAND, PLLC, respectfully represents unto
this Honorable Court:

1. That DM is under the age of eighteen (18) years, to-wit, 8 years old.

2. That heretofore, to-wit, on or about May 24, 2019, DM sustained injures as
a result of the Defendants’ negligence, for which Defendants are responsible for
damages to DM.

3. That CARY MALKOWSKT has been advised by counsel that her son, DM,
has a right of action and is entitled to maintain a suit thereon for damages against the
Defendants herein.

4. That she is the mother of DM and that DM, being a minor under the age of
eighteen (18) years, is incapable of petitioning this Court on his own behalf and for

whom no general guardian has been appointed.
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.3 Filed 05/21/21 Page 3 of 34

WHEREFORE, your Petitioner prays that she may be appointed as Next of
Friend for DM for the purpose of appearing in said action as her Next Friend and

becoming security for costs.

/s/ Cary Malkowski

 

CARY MALKOWSKI
STATE OF MICHIGAN )
)Ss
COUNTY OF WAYNE _ )

Cary Malkowski , being duly sworn, deposes and says that she has read the foregoing
petition and knows the contents thereof and that the same is true of her own
knowledge except as to those matters therein stated to be on information and belief

and as to those matters, believe them to be true.

/s/ Cary Malkowski

 

CARY MALKOWSKI
Dated: May 21, 2021 Respectfully submitted,
MUSSIN & SCANLAND, PLLC,

BY: /s/ Jerard M. Scanland
JERARD M. SCANLAND (P74992)
Attomeys for Plaintiff
13351 Reeck Court, Ste. 5
Southgate, Michigan 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
JScanland@milawoffices.com
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.4 Filed 05/21/21 Page 4 of 34

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
DARYN MALKOWSKI, by and through )
his next friend, CARY MALKOWSKI, ) Civil Action No.
Plaintiff ) Hon.
)
-VS.- )
)
)
ROMULUS COMMUNITY SCHOOLS, )
BARTH ELEMENTARY SCHOOL, )
CHRISTOPHER LEWIS )
SMITH, in his individual )
Capacity, and DAVID THOMPSON )
in his individual capacity )
Defendant )
MUSSIN & SCANLAND, PLLC

SCOTT P. MUSSIN (P66748)
JERARD M. SCANLAND (P74992)
Counsel for Plaintiffs

13351 Reeck Court, Suite 5
Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com

 

 

ORDER FOR APPOINTMENT OF NEXT FRIEND

At a session of said court held in the City of Detroit, Wayne
County, State of Michigan on .

Present Hon:
District Court Judge

 

 
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.5 Filed 05/21/21 Page 5 of 34

On reading and filing of the Petition of CARY MALKOWSKI, mother of
minor son, DM, by and through counsel Mussin & Scanland, PLLC, for her
appointment as Next of Friend, in the suit of Cary Malkowski, as Next of Friend to
Minor DM, against the Defendants’ herein, the Court being fully appraised therein;

IT IS HEREBY ORDERED that Cary Malkowski, as mother of minor son,
DM, be and is hereby appointed Next Friend of Minor son, DM, in and about their
cause of action and the maintenance of their suit thereon against the Defendants

herein.

Dated:

 

District Court Judge
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.6 Filed 05/21/21 Page 6 of 34

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

DARYN MALKOWSKI, by and through )

 

his next friend, CARY MALKOWSKI, ) Civil Action No.
Plaintiff ) Hon
)
-VS.- )
)
)
ROMULUS COMMUNITY SCHOOLS, )
BARTH ELEMENTARY SCHOOL, )
CHRISTOPHER LEWIS )
SMITH, in his individual )
Capacity, and DAVID THOMPSON )
in his individual capacity )
Defendant )
MUSSIN & SCANLAND, PLLC

SCOTT P. MUSSIN (P66748)
JERARD M. SCANLAND (P74992)
Attorney for Plaintiff

13351 Reeck Court, Suite 5
Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com

 

COMPLAINT AND JURY DEMAND
COMES NOW THE, Plaintiff, DARYN MALKOWSKI
Individually and as Next Friend of DM, through his attorneys the law firm of

MUSSIN & SCANLAND, PLLC and by his respective attorney Jerard M.
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.7 Filed 05/21/21 Page 7 of 34

Scanland, and in support of Plaintiff's Complaint And Jury Demand, states the
following:
INTRODUCTION

1. This action arises from horrific events that occurred at Barth Elementary
School in Romulus, Michigan, which came to light in May of 2019 following
repetitive, systemic instances of child abuse by a teacher.

2. Following the harrowing revelations, the teacher who caused harm to DM
attempted to try and explain away his horrific actions.

3. Because of Barth Elementary School’s failure to reasonably hire, train,
retain, and supervise the employees, DM was physically, emotionally, and verbally
abused.

4. The Defendant Teacher, continually physically verbally and emotionally
abused DM and no one spoke out.

JURISDICTION AND VENUE

5. Plaintiffs incorporate herein by reference all of the above paragraphs of

this Complaint as though fully set forth at length herein.

6. Jurisdiction in conferred by 28 U.S.C. 1331,as to Plaintiff's federal law
claims.
7. This Court has supplemental jurisdiction over Plaintiffs pendent state law

claims pursuant to 28 U.S.C. 1367 and under the doctrine of pendent jurisdiction

as set forth in United Mine Workers v. Gibbs, 383 U.S. 715, 86 S. Ct. 1130 (1966).

2|Page
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.8 Filed 05/21/21 Page 8 of 34

8. Venue is proper in this Court pursuant to 28 U.S.C. 1391 (b)(2) as all of
the events giving rise to this action occurred in the Eastern District of
Michigan.
9. Jurisdiction and venue are otherwise proper with this Court.
PARTIES
10. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth at length herein.

11. The Plaintiff DARYN MALKOWSKI currently resides in the City of
Romulus, County of Wayne.
12. The Defendant, Christopher Lewis Smith, resides in the City of

Romulus and County of Wayne.
13. The Defendant, David Thompson, resides within the jurisdiction.

14. Defendant Barth Elementary School is a provider of public education
under Michigan law, incorporated under the laws of Michigan, with the capacity to
sue and be sued, and is a recipient of federal funding.

15. During all relevant times pertinent to this Complaint. Barth Elementary
School hired one or more agents/employees and held these employees.

16. David Thompson is the principal at Barth Elementary School at all
times relevant to this action.

17. David Thompson upon information and belief, is a resident of Romulus,

3] Page
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.9 Filed 05/21/21 Page 9 of 34

Michigan. He is sued in his individual capacity.

18. Christopher Lewis Smith was DM’s teacher and is one of the individuals
responsible for perpetrating the neglect and abuse upon DM.

19. At all relevant times hereto, those who harassed and abused DM were
employed by, associated with, or otherwise under the authority and control of

Barth Elementary School.

20. The Defendant Barth Elementary School was responsible for
supervising its employees including Christopher Smith. Barth Elementary School
breached its duty to report to Protective Services or law enforcement abuse at the
school.

21. During all time pertinent to this Complaint, Defendants, Barth
Elementary School, acted jointly and/or individually through authorized
agents, affiliates, employees, officers, members, directors, subsidiaries,
successors, assigns, principals, trustees, sureties, subrogees, representatives,
shareholders, and/or insurers.

22. As to all claims alleged herein, the action by all Defendants was in bad
faith, knowing, negligent, intentional, malicious, willful and wanton, and shocks the
conscience.

23. As to all claims alleged herein, all Defendants conspired, acted

jointly, and in concert with one another in the wrongdoing herein alleged.

 

 

4|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.10 Filed 05/21/21 Page 10 of 34

24. All conduct by Barth Elementary School employees alleged herein
occurred within the scope of their employment, was reasonably foreseeable to
Barth Elementary School, and Barth Elementary School otherwise had
constructive and actual knowledge of its employees' conduct.

COMMON FACTS

25. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully sect forth at length herein.

26. DM is an eight (8) year old.

27. Upon information and belief, DM has been

attending Romulus Community Schools since 2018. DM has been a student of
Barth Elementary School since 2018.

28. On or about May 29, 2019, while DM was returning from a school
sanctioned field trip, and while exiting the bus, Christopher Lewis Smith, struck
DM hard enough to cause DM to fall striking his head on the window and metal
frame of the bus.

29. As a result of the deplorable actions by Christopher Lewis Smith, DM
suffered physical and emotional trauma.

COUNT-I
NEGLIGENT TRAINING
(Defendant Romulus Community Schools and Barth Elementary School)

30. Plaintiff incorporates herein by reference all of the above paragraphs of

this Complaint as though fully set forth herein at length.

 

== s 1 . age.
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.11 Filed 05/21/21 Page 11 of 34

31. During all time pertinent to this Complaint, Defendant, Christopher
Lewis Smith, was a Romulus Community Schools and Barth Elementary School
employee, under the direction, supervision, and control of Romulus Community
Schools and Barth Elementary School and acted at all times pursuant to authority
conferred by Romulus Community Schools and Barth Elementary School.

32. Romulus Community Schools and Barth Elementary School hired
Defendant Smith and authorized this individual to attend to DM, who posed a
known and obvious risk of serious harm to DM.

33. By establishing, staffing, operating, and holding Barth Elementary
School as a safe and beneficial learning environment for children, Romulus
Community Schools and Barth Elementary School owed a duty to provide a
reasonably safe environment for DM and to ensure their employees were properly
trained relative to how to properly discipline a child.

34. Romulus Community Schools and Barth Elementary School owed these
duties by holding out its staff was trained to properly provide a safe learning
environment for children, causing Plaintiff and others to reasonably rely on these
representations.

35. Despite Romulus Community Schools and Barth Elementary School’s

duties and affirmative representations, Romulus Community Schools and Barth

ves os 5 ; e : 7
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.12 Filed 05/21/21 Page 12 of 34

Elementary School failed to reasonably train an employee relative to discipline of
a child, Defendant Lewis, who attended to DM and other children.

36. Romulus Community Schools and Barth Elementary School knew from its
experience, and reported complaints by parents, that the failure to adequately train
its employees caused instances of physical and emotional abuse and posed
continuing threats of harm and ongoing abuse to DM and other children.

37. It was known and obvious to Romulus Community Schools and Barth
Elementary School as well as reasonably foreseeable, that failing to adequately
train employees would result in serious harm to DM and other children.

38. Romulus Community Schools and Barth Elementary School was on
actual and constructive notice of the abuse occurring at Barth Elementary School
through staff complaints, and parental complaints yet failed to take reasonable
measures to stop the abuse.

39. Thus, Romulus Community Schools and Barth Elementary School not
only had constructive knowledge of the abusive/violent acts and propensities
displayed by a Barth Elementary School employee while acting within the scope of
employment; Romulus Community Schools and Barth Elementary School had
actual knowledge of these acts and abusive occurrences and propensities of
employees, and despite the forewarning, failed to take reasonable measures to stop

the abuse.

 

7|Po ce
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.13 Filed 05/21/21 Page 13 of 34

40. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,
including behavioral and educational regression, and future damages caused

thereby, which will require new medication, non-traditional therapies.

COUNT-II
NEGLIGENT HIRING & RETENTION
(Defendant Romulus Community Schools and Barth Elementary School)

41. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.

42. By holding itself out as a safe and beneficial learning environment for
children, Romulus Community Schools and Barth Elementary School owed one or
more duties of care to DM and other children at Barth Elementary School
including duties to use reasonable care when hiring and retaining its employees.

43. Romulus Community Schools and Barth Elementary School also owed
duties to follow reasonable retention practices, to ensure that the children entrusted
to its care would not suffer from known and obvious risks of foreseeable harm

described herein.

 

— a|Pace
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.14 Filed 05/21/21 Page 14 of 34

44, Romulus Community Schools and Barth Elementary School breached its
duty of care to DM by failing to use reasonable care when hiring employees who
attended to DM including Defendant, Christopher Lewis.

45. Romulus Community Schools and Barth Elementary School knew or
reasonably should have known that hiring and retaining unqualified employees
posed a high risk of physical and emotional harm, due to the nature of its
employees' interactions with DM and other children.

46. Romulus Community Schools and Barth Elementary School hired
unqualified employees.

47. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

COUNT-III
NEGLIGENT SUPERVISION
(Defendant Romulus Community Schools and Barth Elementary School)

48. Plaintiff incorporates herein by reference all of the above paragraphs
of this Complaint as though fully set forth herein at length.

49. By holding itself out as a safe and beneficial learning environment for

children, Romulus Community Schools and Barth Elementary School owed one or

 

9|Pa ge
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.15 Filed 05/21/21 Page 15 of 34

more duties of care to DM and the other children at Barth Elementary School,
including duties to reasonably supervise employees.

50. Romulus Community Schools and Barth Elementary School also owed
duties to follow reasonable supervision policies to ensure that the children
entrusted to its care, would not suffer known and obvious risks of foreseeable harm
in the first instance, and to ensure that any such abuse would not occur.

51. Romulus Community Schools and Barth Elementary School breached
these duties of care to DM by failing to reasonably supervise employees in the first
instance, and thereafter when Romulus Community Schools and Barth Elementary
School knew or reasonably should have known there was not only inadequate
supervision of the Barth Elementary School employee, but also that physical and
emotional abuse was occurring.

52. Romulus Community Schools and Barth Elementary School was on
actual notice and constructive notice from staff complaints, and its own personnel
records, and parental complaints. The known and obvious risks of harm manifested
through instances of physical and emotional abuse.

53. The lack of adequate/reasonable supervision, coupled with inadequate
training, made it foreseeable (ard likely) that abuse would occur to DM and other

children.

10|Page
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.16 Filed 05/21/21 Page 16 of 34

54. Despite actual and constructive knowledge of the inadequate supervision
and abuse occurring at the Barth Elementary School, Romulus Community
Schools and Barth Elementary School still failed to exercise reasonable care to
supervise employees at Barth Elementary School.

55. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary Schooi breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

COUNT-IV
NEGLIGENCE
(Defendants Romulus Community Schools and Barth Elementary School)

56. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.
57. Romulus Community Schools and Barth Elementary School had a duty
to exercise ordinary care and prudence to keep its premises reasonably safe for DM
and other children.
58. Romulus Community Schools and Barth Elementary School breached its
duty to provide reasonably safe premises by permitting, through deliberate and

knowing inaction and omission, and despite known and obvious risks of harm, DM

11|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.17 Filed 05/21/21 Page 17 of 34

and other children to be abused by Romulus Community Schools and Barth
Elementary School employees over an extended period of time.

59. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

COUNT-V
INTENTIONAL INFLICTION OF EMOTION DISTRESS
(Defendant Christopher Lewis Smith)

60. Plaintiff incorporates herein by reference all of the above

paragraphs of this Complaint as though fully set forth herein at length.

61. Defendant Christopher Lewis Smith, and others engaged in extreme and
outrageous conduct by physically and emotionally abusing DM and other children.

62. The extreme and outrageous conduct by Defendant Christopher Lewis
Smith, and others as herein alleged, was intentional, and caused the Plaintiff to suffer
severe emotional distress.

63. As a direct and proximate consequence of this extreme and outrageous
conduct, Plaintiff suffered severe emotional distress.

64. As a direct and proximate consequence of Romulus Community Schools

and Barth Elementary School breach of the applicable duty of care, DM Plaintiff

 

= “21e see
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.18 Filed 05/21/21 Page 18 of 34

suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

COUNT-VI
NEGLIGENT INFLICTION OF EMOTION DISTRESS
(Defendant Christopher Lewis Smith)

65. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.

66. Defendant Christopher Lewis Smith and others, engaged in extreme and
outrageous conduct by physically and emotionally abusing DM and other children.

67. The extreme and outrageous conduct by Defendant Christopher Lewis
Smith and others as herein alleged, was intentional, and caused the Plaintiff to
suffer severe emotional distress.

68. As a direct and proximate consequence of this extreme and outrageous
conduct, Plaintiff suffered severe emotional distress.

69. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

 

13|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.19 Filed 05/21/21 Page 19 of 34

COUNT-VII
ASSAULT AND BATTERY
(Direct liability of Defendant Christopher Lewis Smith)

70. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.

71. Defendant Christopher Lewis Smith assaulted and battered DM at Barth
Elementary School on numerous occasions.

72. Defendant Christopher Lewis Smith intended harmful contact with DM
in a reasonable apprehension of imminent contact/harm, based on his present
ability to accomplish the imminent, harmful contact.

73. Defendant Christopher Lewis Smith committed willful and harmful
contact with DM as a result of his intent to commit such contact.

74. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM and the
parent Plaintiff suffered damages including, but not limited to, physical and
emotional harm, physical pain and suffering, fear, emotional distress, behavioral
regression, including behavioral and educational regression.

75. Defendant Christopher Lewis Smith was acting within the scope of her
employment and Romulus Community Schools and Barth Elementary School had
actual and/or constructive notice of this abuse over a prolonged period of time and

failed to prevent the abuse.

14|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.20 Filed 05/21/21 Page 20 of 34

76. Romulus Community Schools and Barth Elementary School is therefore
liable for all resultant damages based on respondeat superior liability.

77. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,

including behavioral and educational regression.

COUNT-VHUI
VICARIOUS/RESPONDEAT SUPERIOR LIABILITY

78. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.

79. As already alleged, the risk of serious physical and emotional harm to DM
absent Romulus Community Schools and Barth Elementary School’s reasonable
performance of its independent duties to reasonably hire, train, retain, and supervise
employees was not only reasonably foreseeable by Romulus Community Schools
and Barth Elementary School, but also known and obvious to Romulus Community
Schools and Barth Elementary School and generally known.

80. In addition to the known and obvious risk of harm, Romulus
Community Schools and Barth Elementary School was on actual and constructive
notice of the manifestation of this foreseeable harm through the ongoing abuse of

DM and other non-verbal autistic children.

 

sc “ISTP age
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.21 Filed 05/21/21 Page 21 of 34

81. Romulus Community Schools and Barth Elementary School was on
actual and constructive notice ef the abuse of DM from staff complaints and
parental complaints.

82. Defendant Christopher Lewis Smith and others were at all relevant time
employed by Romulus Community Schools and Barth Elementary School and
acted under both the specific authority granted by Romulus Community Schools
and Barth Elementary School and under the direct supervision, employ, and
control of Romulus Community Schools and Barth Elementary School when
committing the abuse described herein. All such conduct occurred while acting
within the course and scope of employment with Romulus Community Schools
and Barth Elementary School for Romulus Community Schools and Barth
Elementary School benefit, and pursuant to actual and apparent authority created
by virtue of employment with Romulus Community Schools and Barth
Elementary School.

83. Defendant and others were acting at least in part to serve the interests of
Romulus Community Schools and Barth Elementary School when each committed
the abuse against DM and others described herein.

84. Defendant Christopher Lewis Smith and others acted as Romulus
Community Schools and Barth Elementary School agents/employees, and used

their trust, power, control, and authority conferred by their position with Romulus

- 16|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.22 Filed 05/21/21 Page 22 of 34

Community Schools and Barth Elementary School which enabled the abusive
encounters with DM.

85. Simultaneously, Defendant Christopher Lewis Smith and others used
this trust, power, control, and authority to gain Plaintiffs' confidence and trust, and
then used that confidence and trust to abuse DM during and within the scope of his
employment with Romulus Community Schools and Barth Elementary School.

86. As a direct a proximate cause, Plaintiff suffered the injuries and damages
as herein alleged.

87. As a direct and proximate consequence of Romulus Community Schools
and Barth Elementary School breach of the applicable duty of care, DM Plaintiff
suffered damages including, but not limited to, physical and emotional harm,
physical pain and suffering, fear, emotional distress, behavioral regression,
including behavioral and educational regression.

COUNT-IX
VIOLATION OF THE FOURTEENTH AMENDMENT
RIGHT TO PERSONAL SECURITY AND BODILY INTEGRITY

88. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.
89. The Fourth Amendment applies to public school officials and
encompasses the right to be free from unreasonable bodily restraint and

unreasonable seizure.

 

17|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.23 Filed 05/21/21 Page 23 of 34

90. The Fourteenth Amendment encompasses the right to personal security
and bodily integrity and applies to public school officials.

91. The Fourteenth Amendment encompasses the right to personal security
and bodily integrity and applies to public school officials.

92. Slapping a child on a bus, without provocation, hard enough to cause the
minor child to strike his head on the window and metal frame, is a clear violation
of one’s Fourteenth Amendment right to personal security and bodily integrity.

93. Slapping a child on a bus, without provocation, hard enough to cause the
minor child to strike his head on the window and metal frame, constituted
deliberate indifference to her federally protected rights.

94. DM suffered an injury as a result of these Fourteenth Amendment
violations.

95. Defendant's acts and/or omissions proximately caused the injuries.

COUNT-X
EXCESSIVE FORCE IN
VIOLATION OF THE FOURTEENTH AMENDMENT

96. Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.
97. The substantive component of the Due Process Clause of the Fourteenth

Amendment is violated by the use of excessive force that shocks the conscience.

- 18| Pag ©
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.24 Filed 05/21/21 Page 24 of 34

98. Prior to electing to use the force described above and otherwise in
Plaintiff's complaint, Defendant and/or the other Defendants had a reasonable
opportunity to deliberate various alternatives.

99. Accordingly, the use of force by Defendant is deemed conscience-
shocking if it was undertaken with deliberate indifference to DM’s federally
protected rights.

100. When determining whether the use of force is conscience shocking
within the circumstances presented by this case, courts consider the absence of a
pedagogical purpose, the victim's developmental disability, whether the victim is
defenseless and his vulnerability to abuse, and the arbitrary nature of the force as
factors to whether the conscience is shocked are factors considered when
determining the force used is conscience shocking.

101. DM as a very young child, is defenseless.

102. DM suffered injuries as a result of these uses of force.

103. Defendants’ actions and/or omissions proximately caused DM’s
injuries.

COUNT-XI
VIOLATION OF DM’S RIGHT TO EOUAL

PROTECTION UNDER THE LAW AS GUARANTEED BY THE
FOURTEENTH AMENDMENT

105. Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

 

19|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.25 Filed 05/21/21 Page 25 of 34

106. The Defendants' conduct toward DM, including but not limited to
offensively touching him was a direct violation of DM’s right to equal protection
under the law guaranteed by the 14 Amendment.

107. In addition, Defendants ignored the reports of abuse and neglect of
DM.
108. Defendants' actions and/or omissions denied DM equal protection
under the law as DM suffered injuries as a result of his disparate treatment.
109. Defendants’ actions and/or omissions proximately caused his
injuries.
COUNT-XII

Violation of Constitutional Rights, 42 U.S.C. § 1983;
Plaintiff vs. All Named Defendant’s

110. Plaintiff incorporates herein by reference all of the above paragraphs
of this Complaint as though fully set forth herein at length.

111. Defendant Smith vio!ated the minor child, DM’s rights under the 4"
Amendment to the United States Constitution by his actions including, but not

limited to, utilizing unjustified, unreasonable, and excessive force against him.

112. The Defendants, Romulus Community Schools and Barth

Elementary School violated DM’s rights under the 4‘" Amendment by their

20|[Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.26 Filed 05/21/21 Page 26 of 34

deliberate indifference to the risk that Defendant Smith would inflict excessive
force on his students, including DM.

113. The Plaintiff's Mother spoke with the principal and advised the
principal regarding the use of excessive force on DM. Upon information and
belief, the Defendants were aware of Defendant Christopher Smiths
inappropriate behavior prior to the assault on DM.

114. Defendant Christopher Smiths actions, or lack thereof, subjected DM
to severe and brutal physical abuse that occurred over a period of months.

115. As a proximate result of the violations alleged hereinabove, Plaintiff

has suffered damages as heretofore alleged.

COUNT-XIII
MONELL CLAIM AGAINST ROMULUS COMMUNITY SCHOOLS AND
BARTH ELEMENTARY SCHOOL

116. Plaintiff incorporates herein by reference all of the above
paragraphs of this Complaint as though fully set forth herein at length.

117. Plaintiff has been subjected to a deprivation of clearly established
constitutionally protected rights and privileges secured by the Constitution of
United States, including:

a. His Fourteenth Amendment rights as described above; and

b. His Fourth Amendment rights as described in above.

118. The foregoing rights were clearly established at the time of the

 

21|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.27 Filed 05/21/21 Page 27 of 34

violations.

119. The deprivations were caused by the customs, policies, and established
practices of the Romulus Community School District, acting under color of its

statutory and legal authority, including without limitation:

a. Failing to train Romulus Community School and Barth
Elementary School faculty and staff to recognize, prevent and/or
report instances of abuse and neglect;

b. Condoning aduse and neglect staff and students without impunity
and without consequence;

c. A policy or practice of failing to investigate complaints of
suspected abuse and neglect made by families of individuals such

as DM.

120. Defendant Christopher Lewis Smith and David Thompson, were all
state actors acting under the color of law.

121. Romulus Community School and Barth Elementary School deliberate
indifference to DM’S constitutional rights subjected him to violations of his Fourth
and Fourteenth Amendment rights by failing to investigate Defendant Smith’s
misconduct; failing to adequately train and supervise Defendants; expressly and
implicitly condoning the unconstitutional behavior of Defendant; and manifesting

deliberate indifference to the ongoing abuse and neglect of Plaintiff.

22|Page
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.28 Filed 05/21/21 Page 28 of 34

122. The foregoing violations of 42 U.S.C. Section 1983 caused substantial
damages to Plaintiff as alleged herein, including without limitation, severe and
permanent psychological damages, physical harm, and emotional distress.

123. Plaintiff's federal constitutional claims are cognizable under 42 U.S,C.
51983.

COUNT-XIV
Violation Of Mandatory Duty As To All Defendants

124, Plaintiff incorporates herein by reference all of the above paragraphs of
this Complaint as though fully set forth herein at length.

125. Plaintiff DM is a member of a protected class of children as defined by
Michigan Child Protection Law as all children under the age of 18. See MCL
722.622(e)

126. Plaintiff DM is entitled to be protected from child abuse, which
includes harm or threatened harm to a child’s health or welfare by a teacher, a
teacher’s aide and any other person responsible for the child’s health or welfare
that occurs though negligent treatment or placing a child at an unreasonable risk to
their health or welfare or failing to intervene when a person should have
knowledge of the risk.

127. Plaintiff DM and other students have been subjected to abuse at the

hands of Defendant Smith for many months which includes incidents of physical

 

Pe i pace =
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.29 Filed 05/21/21 Page 29 of 34

assaults, injury, maltreatment, inappropriate touching, verbal and psychological
abuse.

128. Teachers, instructional aides, classified personnel, and administrative
officers of Barth Elementary School are mandatory reporters as defined by the
Michigan Child Protection Law, 1975 PA 238, MCL § 722.621. As such, school
officials were under a mandatory duty to immediately verbally notify the
Department of Human Services whenever, in their professional capacity or within
the scope of their employment, they suspect or have actual knowledge of child
abuse or neglect. The initial verbal notification must be followed by a written
report to DHS within 72 hours. The reporter is also under a duty to report to the
head of his/her organization, however, that does not absolve the mandatory
reporter from notifying DHS as described above.

129. Teachers, instructional aides, classified personnel and/or administrative
officers of Barth Elementary School and Romulus Community Schools were aware
for months as a result of multiple reports from teachers and aides that children in
Defendant Smith classroom were victims of child abuse. However, none of these
mandatory reporters employed by the District ever complied with their duty to
report the abuse to DHS as required by the Child Protection Act.

130. Romulus Community School’s and Barth Elementary School officials

concealed Defendant Smith’s history of abuse by intentionally destroying

 

24|Page
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.30 Filed 05/21/21 Page 30 of 34

complaints and investigation materials.

131. Governmental immunity does not apply to the claims asserted against
Defendants under the Child Protection Act because under the specific facts and
circumstances known to Defendants prior to DM 's injuries, Defendants’ failure to
report was intentional malicious and so reckless as to demonstrate a substantial
lack of concern and indifference as to whether injury to DM would result.

132. Under these circumstances Barth Elementary School and Romulus
Community School officials and administrators could not have believed that they
were acting reasonably and within the scope of their authority as Barth Elementary
school and Romulus Community Schools are required to report incidents of non-
accidental physical or mental injury.

133. Barth Elementary School and Romulus Community School employees
who have the responsibility to report the abuse and have failed to make reports of
abuse as required by the Child Protection Law, and Defendant Barth Elementary
School and Romulus Community Schools are vicariously liable for such failures
of their employees to report as required by law.

134. As a proximate result of Defendants' actions, Plaintiff has incurred
damages as alleged heretofore.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Honorable Court
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.31 Filed 05/21/21 Page 31 of 34

enter judgment against Defendants for the following:

(a). Compensatory economic damages and non-economic damages
allowable by law for harm caused as alleged herein, including,
without limitation, pain and suffering, emotional distress, anxiety,
trauma, stress, costs of future healthcare for among other things,
DM educational and behavioral regression of the skills necessary
for him to overcome the severity of his disabling condition or to

function independently, and aversion to therapy;
(b). Exemplary damages allowable by law;
(c). Punitive damages allowable by law;
(d). Costs and Attorneys’ Fees allowable by law;

(e). Declaratory and injunctive relief declaring
Romulus Community Schools and Barth
Elementary School responsible for providing all
necessary medical and health care for DM for the

duration of his life;

 
Case 2:21-cv-11189-SJM-CIl ECF No. 1, PagelD.32 Filed 05/21/21 Page 32 of 34

(f). Such other and further relief as this Honorable

Court mav deem just and proper, including post-

judgment interest.

Dated: May 21, 2021 Respectfully Submitted,

MUSSIN & SCANLAND, PLLC

By: /s/JIERARD M. SCANLAND
JERARD M. SCANLAND (P74992)

Attorney for Plaintiff

13351 Reeck Court, Suite 5

Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853

JScanland@milawoffices.com

 

27|Page

 
Case 2:21-cv-11189-SJM-CI ECF No. 1, PagelD.33 Filed 05/21/21 Page 33 of 34

EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
DARYN MALKOWSKIL, by and through )
his next friend, CARY MALKOWSKI, ) Civil Action No.
Plaintiff ) Hon.
)
-VS.- )
)
)
ROMULUS COMMUNITY SCHOOLS, )
BARTH ELEMENTARY SCHOOL, )
CHRISTOPHER LEWIS )
SMITH, in his individual )
Capacity, and DAVID THOMPSON )
in his individual capacity )
Defendant )
MUSSIN & SCANLAND, PLLC

SCOTT P. MUSSIN (P66748)
JERARD M. SCANLAND (P74992)
Attorney for Plaintiff

13351 Reeck Court, Suite 5
Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com

 

JURY DEMAND

COMES NOW THE PLAINTIFF, DARYN MALKOWSKI, by and
through his next friend, CARY MALKOWSKI, and hereby makes this a demand
Case 2:21-cv-11189-SJM-Cl ECF No. 1, PagelD.34 Filed 05/21/21 Page 34 of 34

for a trial by jury.

Dated: May 21, 2021 Respectfully submitted,

MUSSIN & SCANLAND, PLLC,

BY: /s/ Jerard M. Scanland
JERARD M. SCANLAND (P74992)

Attorneys for Plaintiff

13351 Reeck Court, Ste. 5

Southgate, Michigan 48195

Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com
